Exhibit 10.4

DEMANDWARE, INC.

Incentive Stock Option Agreement

Granted Under 2012 Stock Incentive Plan

 

1. Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on             , 20    (the “Grant Date”) to
                    , an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2012 Stock Incentive Plan (the “Plan”), a total of                 
shares (the “Shares”) of common stock, $0.01 par value per share, of the Company
(“Common Stock”) at $         per Share. Unless earlier terminated, this option
shall expire at 5:00 p.m., Eastern time, on             , 20    (the “Final
Exercise Date”).

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2. Vesting Schedule.

This option will become exercisable (“vest”) as to                     . For
purposes of this Agreement, “Vesting Commencement Date” shall mean             ,
20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three (3) months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one (1) year following
the date of death or disability of the Participant, by the Participant (or in
the case of death by an authorized transferee), provided that this option shall
be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

1



--------------------------------------------------------------------------------

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. If the Participant is party to
an employment or severance agreement with the Company that contains a definition
of “cause” for termination of employment, “Cause” shall have the meaning
ascribed to such term in such agreement. Otherwise, “Cause” shall mean willful
misconduct by the Participant or willful failure by the Participant to perform
his or her responsibilities to the Company (including, without limitation,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant’s employment shall be considered to have
been terminated for Cause if the Company determines, within thirty (30) days
after the Participant’s resignation, that termination for Cause was warranted.

 

4. Tax Matters.

(a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

(b) Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.

 

5. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

DEMANDWARE, INC. By:

 

Name:

 

Title:

 

 

3



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

PARTICIPANT:

 

Address:

 

 

 

4



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Nonstatutory Stock Option Agreement

Granted Under 2012 Stock Incentive Plan

 

1. Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on             , 20     (the “Grant Date”) to
                    , an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2012 Stock Incentive Plan (the “Plan”), a total of                 
shares (the “Shares”) of common stock, $0.01 par value per share, of the Company
(“Common Stock”) at $         per Share. Unless earlier terminated, this option
shall expire at 5:00 p.m., Eastern time, on             , 20     (the “Final
Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting Schedule.

This option will become exercisable (“vest”) as to                     . For
purposes of this Agreement, “Vesting Commencement Date” shall mean             ,
20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three (3) months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one (1) year following
the date of death or disability of the Participant, by the Participant (or in
the case of death by an authorized transferee), provided that this option shall
be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

1



--------------------------------------------------------------------------------

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If the Participant is party to an employment,
consulting or severance agreement with the Company that contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, “Cause” shall
mean willful misconduct by the Participant or willful failure by the Participant
to perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant’s employment or other
relationship shall be considered to have been terminated for “Cause” if the
Company determines, within thirty (30) days after the Participant’s resignation,
that termination for Cause was warranted.

 

2



--------------------------------------------------------------------------------

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

DEMANDWARE, INC. By:

 

Name:

 

Title:

 

 

4



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

PARTICIPANT:

 

Address:

 

 

 

5



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Restricted Stock Agreement

Granted Under 2012 Stock Incentive Plan

 

Name of Recipient:

 

Number of shares of restricted common stock awarded:

 

Grant Date:

 

Demandware, Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2012 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement. Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

DEMANDWARE, INC. By:

 

[insert name and title]

 

Accepted and Agreed:

 

[insert name of Recipient]

 

1



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
[employment services rendered and to be rendered] [acceptance of employment and
employment services to be rendered by the Recipient to the Company.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

2. Vesting.

(a) Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule:         . Any fractional number of Restricted Shares resulting from
the application of the foregoing percentages shall be rounded down to the
nearest whole number of Restricted Shares.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective immediately prior to (i) a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan) or (ii) the death or Disability (as defined below) of the
Recipient.

(c) Definitions. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive days.

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Recipient ceases to be employed by, a director of, or a
consultant or advisor to the Company for any reason or no reason, with or
without cause (except as provided in Section 2(b) above), all of the Restricted
Shares that are unvested as of the time of such termination from the Company, as
well as any Accrued Dividends (as defined below) declared by the Company with
respect to such unvested Restricted Shares) shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Recipient, effective as of such termination of employment. The Recipient hereby
authorizes the Company to take any actions necessary or appropriate to cancel
any certificate(s) representing forfeited Restricted Shares and transfer
ownership of such forfeited Restricted Shares to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company. The Recipient shall
have no further rights with respect to any Restricted Shares, or any Accrued
Dividends with respect to such Restricted Shares, that are so forfeited. If the
Recipient is employed by a subsidiary of the Company, any references in this
Agreement to employment with the Company shall instead be deemed to refer to
employment with such subsidiary.

4. Restrictions on Transfer.

        The Recipient shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, until such Restricted Shares
have vested, except that the Recipient may transfer such Restricted Shares:
(a) to or for the benefit of any spouse, children, parents, uncles, aunts,
siblings, grandchildren and any other relatives approved by the Compensation
Committee (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

 

2



--------------------------------------------------------------------------------

5. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. [Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares and any Accrued Dividends with respect to
such Restricted Shares. The Recipient acknowledges that he or she has been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Recipient has decided not to file a Section 83(b)
election.

(b) Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Shares. On each date on which
Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of withholding taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient shall satisfy such tax withholding obligations by
(i) making a cash payment to the Company on the date of vesting of the
Restricted Shares, in the amount of the Company’s withholding obligation in
connection with the vesting of such Restricted Shares; or (ii) by transferring
to the Company, on each date on which Restricted Shares vest under this
Agreement, such number of Restricted Shares that vest on such date as have a
fair market value (calculated using the last reported sale price of the common
stock of the Company on the New York Stock Exchange on the trading date
immediately prior to such vesting date) equal to the amount of the Company’s tax
withholding obligation in connection with the vesting of such Restricted Shares.
[Alternative 1: To effect such delivery of Restricted Shares, the Recipient
hereby authorizes the Company to take any actions necessary or appropriate to
cancel any certificate(s) representing such Restricted Shares and transfer
ownership of such Restricted Shares to the Company; and if the Company or its
transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company.] [Alternative 2—If
the tender of shares is optional: To effect such delivery of Restricted Shares,
the Recipient shall deliver a written notice to the Company stating that a
specified number of Restricted Shares registered to the Recipient in book entry
form are thereby transferred to the Company. Alternative 2—If the tender of
shares is mandatory: Such delivery of Restricted Shares to the Company shall be
deemed to happen automatically, without any action required on the part of the
Recipient, and the Company is hereby authorized to take such actions as are
necessary to effect such delivery.]]

 

3



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Recipient.

(b) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.

 

4



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Nonstatutory Stock Option Agreement for German Participant

Granted Under 2012 Stock Incentive Plan

 

1. Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on             , 20     (the “Grant Date”) to
                    , a German resident employee, consultant or director of a
subsidiary to the Company (the “Participant”), of an option to purchase, in
whole or in part, on the terms provided herein and in the Company’s 2012 Stock
Incentive Plan (the “Plan”) notably Section 5 thereof, a total of
                 shares (the “Shares”) of common stock, $0.01 par value per
share, of the Company (“Common Stock”) at $         per Share. Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on
            , 20     (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting Schedule.

This option will become exercisable (“vest”) as to                     . For
purposes of this Agreement, “Vesting Commencement Date” shall mean             ,
20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Participant’s Employing Entity Required.
Except as otherwise provided in this Section 3, this option may not be exercised
unless the Participant, at the time he or she exercises this option, is, and has
been at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, his or her employing entity or any other entity the
employees, officers, directors, consultants, or advisors of which are eligible
to receive option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Participant’s Employing Entity. If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this option
shall terminate three (3) months after such cessation (but in no event after the
Final Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and his or her employing entity, the right to
exercise this option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and his or her
employing entity has not terminated such relationship for “cause” as specified
in paragraph (e) below, this option shall be exercisable, within the period of
one (1) year following the date of death or disability of the Participant, by
the Participant (or in the case of death by an authorized transferee), provided
that this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

        (e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with his or her employing entity
is terminated by his or her employing entity for Cause (as defined below), the
right to exercise this option shall terminate immediately upon the effective
date of such termination of employment or other relationship. If the Participant
is party to an employment, consulting or severance agreement with his or her
employing entity that contains a definition of “cause” for termination of
employment or other relationship, “Cause” shall have the meaning ascribed to
such term in such agreement. Otherwise, “Cause” shall mean willful misconduct by
the Participant or willful failure by the Participant to perform his or her
responsibilities to his or her

 

1



--------------------------------------------------------------------------------

employing entity (including, without limitation, breach by the Participant of
any provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and his or
her employing entity), as determined by his or her employing entity, which
determination shall be conclusive. The Participant’s employment or other
relationship shall be considered to have been terminated for “Cause” if his or
her employing entity determines, within thirty (30) days after the Participant’s
resignation, that termination for Cause was warranted.

 

4. Tax Matters.

(a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company or his or her
employing entity, or makes provision satisfactory to the Company or his or her
employing entity for payment of, any federal or state taxes or pays to the
employing entity, or makes provision satisfactory to the employing entity for
payment of German salary income tax and social security and pension
contributions of any kind required or allowed by law to be withheld in respect
of this option. The employing entity may request an advance cash payment to
satisfy German salary tax and social security and pension withholding
requirements. The Participant is required to immediately inform his or her
employing entity of the fact and date of any exercise of this option and,
notwithstanding this requirement, the Participant consents to the Company
informing his or her employing entity of the same.

(b) Indemnity. The Participant hereby indemnifies the Company, his or her
employing entity and each parent or subsidiary of the Company against all and
any Tax Liabilities (including, to the maximum extent permitted by law, employer
social security and pension contributions) which arise or may arise in
connection with this option and the Common Stock issued or transferred to the
Participant pursuant to the exercise of this option in whole or in part.

(c) The Participant has reviewed with his own tax advisors the tax consequences
of the grant, vesting and exercise of this option and the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representatives of the Company, his or her
employing entity of any agent thereof.

 

5. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution applicable to the Participant,
and, during the lifetime of the Participant, this option shall be exercisable
only by the Participant.

 

6. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

7. No Right to Employment etc.

(a) The grant of options under the Plan is made at the discretion of the Company
and the Plan may be suspended or terminated by the Company at any time. The
grant of an option in one year or at one time does not in any way entitle the
Participant to an option grant in the future. The Plan is wholly discretionary
and is not to be considered part of the Participant’s normal or expected
compensation subject to severance, resignation, redundancy or similar
compensation. The value of the option is an extraordinary item of compensation
which is outside the scope of the Participant’s employment contract (if any).

(b) Nothing in this agreement or the Plan shall confer upon the Participant any
right to continue in service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company or the
Participant’s employing entity or of the Participant, which rights are hereby
expressly reserved by each, to terminate the Participant’s service.

(c) The rights and obligations of the Participant under the terms of his office
or employment with his or her employing entity, any past or present subsidiary,
or associated or affiliate company of the Company shall not be affected by his
participation in the Plan or the grant of this option or any right which he may
have to participate therein, and the Participant hereby waives all and any
rights to compensation or damages in consequence of the termination of his
office or employment with any such company for any reasons whatsoever (whether
lawful or unlawful and including, without prejudice to the generality of the
foregoing, in circumstances giving rise to a claim for wrongful dismissal)
insofar as those rights arise or may arise from his ceasing to have rights under
or being entitled to exercise this option as a result of such termination, or
from the loss or diminution in value of such rights or entitlements.

 

2



--------------------------------------------------------------------------------

8. Data Privacy.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his personal data as described
in this Agreement by and among, as applicable, his or her employing entity or
contracting party and the Company for the exclusive purpose of implementing,
administering and managing his participation in the Plan.

The Participant understands that the Company holds certain personal information
about him, including, but not limited to, his name, home address and telephone
number, work location and phone number, date of birth, hire date, details of all
awards or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Personal Data”). The
Participant understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he may request a list with the names and addresses of any potential recipients
of the Personal Data by contacting his local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing his participation in the Plan. The
Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage his participation in the Plan. The
Participant understands that he may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his local
human resources representative. The Participant understands, however, that
refusing or withdrawing his consent may affect his ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he may
contact his local human resources representative.

 

9. Governing Law.

This Agreement shall be construed, interpreted and enforced in accordance with
the internal laws of the State of Delaware without regard to any applicable
conflicts of laws.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

DEMANDWARE, INC. By:

 

Name:

 

Title:

 

 

4



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

PARTICIPANT:

 

Address:

 

 

 

5



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Nonstatutory Stock Option Agreement for UK Participant

Granted Under 2012 Stock Incentive Plan

 

1. Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on             , 20     (the “Grant Date”) to
                    , a UK resident employee, consultant or director of a
subsidiary to the Company (the “Participant”), of an option to purchase, in
whole or in part, on the terms provided herein and in the Company’s 2012 Stock
Incentive Plan (the “Plan”), a total of                  shares (the “Shares”)
of common stock, $0.01 par value per share, of the Company (“Common Stock”) at
$         per Share. Unless earlier terminated, this option shall expire at 5:00
p.m., Eastern time, on             , 20     (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting Schedule.

This option will become exercisable (“vest”) as to                     . For
purposes of this Agreement, “Vesting Commencement Date” shall mean             ,
20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Participant’s Employing Entity Required.
Except as otherwise provided in this Section 3, this option may not be exercised
unless the Participant, at the time he or she exercises this option, is, and has
been at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, his or her employing entity or any other entity the
employees, officers, directors, consultants, or advisors of which are eligible
to receive option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Participant’s Employing Entity. If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this option
shall terminate three (3) months after such cessation (but in no event after the
Final Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and his or her employing entity, the right to
exercise this option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and his or her
employing entity has not terminated such relationship for “cause” as specified
in paragraph (e) below, this option shall be exercisable, within the period of
one (1) year following the date of death or disability of the Participant, by
the Participant (or in the case of death by an authorized transferee), provided
that this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

 

1



--------------------------------------------------------------------------------

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with his or her employing entity
is terminated by his or her employing entity for Cause (as defined below), the
right to exercise this option shall terminate immediately upon the effective
date of such termination of employment or other relationship. If the Participant
is party to an employment, consulting or severance agreement with his or her
employing entity that contains a definition of “cause” for termination of
employment or other relationship, “Cause” shall have the meaning ascribed to
such term in such agreement. Otherwise, “Cause” shall mean willful misconduct by
the Participant or willful failure by the Participant to perform his or her
responsibilities to his or her employing entity (including, without limitation,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or other similar agreement between the
Participant and his or her employing entity), as determined by his or her
employing entity, which determination shall be conclusive. The Participant’s
employment or other relationship shall be considered to have been terminated for
“Cause” if his or her employing entity determines, within thirty (30) days after
the Participant’s resignation, that termination for Cause was warranted.

 

4. Tax Matters.

(a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company or his or her
employing entity, or makes provision satisfactory to the Company or his or her
employing entity for payment of, any federal or state taxes, UK income tax and
national insurance contributions of any kind required or allowed by law to be
withheld in respect of this option or which the Participant has provided an
indemnity or has agreed or elected to bear including without limitation any
employer and employee national insurance contributions (together “Tax
Liabilities”).

(b) Indemnity. The Participant hereby indemnifies the Company, his or her
employing entity and each parent or subsidiary of the Company against all and
any Tax Liabilities (including, to the maximum extent permitted by law, employer
national insurance contributions) which arise or may arise in connection with
this option and the Common Stock issued or transferred to the Participant
pursuant to the exercise of this option in whole or in part.

(c) Employer NIC Joint Election. Unless the Company permits otherwise, this
option may not be exercised unless and until the Company has received from the
Participant a duly completed joint election with the Company, his or her
employing entity or other company (in the form and manner prescribed by the
Company from time to time) to the effect that the Participant will become
liable, so far as permissible by law, for the whole of any employer national
insurance contributions which may arise in connection with this option and the
Common Stock which is or may be acquired on the exercise of this option.

 

5. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution applicable to the Participant,
and, during the lifetime of the Participant, this option shall be exercisable
only by the Participant.

 

6. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

7. No Right to Employment etc.

(a) The grant of options under the Plan is made at the discretion of the Company
and the Plan may be suspended or terminated by the Company at any time. The
grant of an option in one year or at one time does not in any way entitle the
Participant to an option grant in the future. The Plan is wholly discretionary
and is not to be considered part of the Participant’s normal or expected
compensation subject to severance, resignation, redundancy or similar
compensation. The value of the option is an extraordinary item of compensation
which is outside the scope of the Participant’s employment contract (if any).

(b) Nothing in this agreement or the Plan shall confer upon the Participant any
right to continue in service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company or the
Participant’s employing entity or of the Participant, which rights are hereby
expressly reserved by each, to terminate the Participant’s service.

(c) The rights and obligations of the Participant under the terms of his office
or employment with his or her employing entity, any past or present subsidiary,
or associated or affiliate company of the Company shall not be affected by his
participation in the Plan or the grant of this option or any right which he may
have to participate therein, and the Participant hereby waives all and any
rights to compensation or damages in consequence of the termination of his
office or employment with any such company for any reasons whatsoever (whether
lawful or unlawful and including, without prejudice to the generality of the
foregoing, in circumstances giving

 

2



--------------------------------------------------------------------------------

rise to a claim for wrongful dismissal) insofar as those rights arise or may
arise from his ceasing to have rights under or being entitled to exercise this
option as a result of such termination, or from the loss or diminution in value
of such rights or entitlements.

 

8. Data Privacy.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his personal data as described
in this Agreement by and among, as applicable, his or her employing entity or
contracting party and the Company for the exclusive purpose of implementing,
administering and managing his participation in the Plan.

The Participant understands that the Company holds certain personal information
about him, including, but not limited to, his name, home address and telephone
number, work location and phone number, date of birth, hire date, details of all
awards or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Personal Data”). The
Participant understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he may request a list with the names and addresses of any potential recipients
of the Personal Data by contacting his local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing his participation in the Plan. The
Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage his participation in the Plan. The
Participant understands that he may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his local
human resources representative. The Participant understands, however, that
refusing or withdrawing his consent may affect his ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he may
contact his local human resources representative.

 

9. Governing Law.

This Agreement shall be construed, interpreted and enforced in accordance with
the internal laws of the State of Delaware without regard to any applicable
conflicts of laws.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

DEMANDWARE, INC. By:

 

Name:

 

Title:

 

 

4



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

PARTICIPANT:

 

Address:

 

 

 

5



--------------------------------------------------------------------------------

Stock Option Agreement

under the Demandware, Inc.

2012 Stock Incentive Plan and Sub-Plan for France

We are pleased to inform you that the Board, acting under the authorization
given by the shareholders to establish the Demandware Inc. 2012 Stock Incentive
Plan and sub-plans, granted you <> stock options to purchase to DEMANDWARE,
Inc.’s shares, at the price of <> dollars per unit in the context of Article L.
225-177 of the French Commercial Code.

 

Name of Optionee:                                           (the “Optionee”) No.
of Option Shares:                  Shares of Common Stock Grant Date:
                                          (the “Grant Date”) Expiration Date:
                                          (the “Expiration Date”) Vesting
Commencement Date:                                           (the “Vesting
Commencement Date”) Option Exercise Price/Share:
                                          (the “Option Exercise Price”)

Pursuant to the Demandware, Inc. 2012 Incentive Plan (the “Plan”), and the
Sub-Plan for France (the ‘Sub-Plan’), Demandware, Inc., a Delaware corporation
(together with all successors thereto, the “Company”), hereby grants to the
Optionee, who is an officer, employee, director of the Company or any of its
Subsidiaries, a French Qualified option (the “Stock Option”) to purchase on or
prior to the Expiration Date, or such earlier date as is specified herein, all
or any part of the number of shares of Common Stock, par value $0.01 per share
(“Common Stock”), of the Company indicated above (the “Option Shares,” and such
shares once issued shall be referred to as the “Issued Shares”), at the Option
Exercise Price per share, subject to the terms and conditions set forth in this
Stock Option Agreement (this “Agreement”) and in the Sub-Plan. It is intended
that this Stock Option shall qualify for favorable income tax and social tax
treatment under Sections L.225 – 177 to L. 225 – 186 of the French Commercial
Code. The Optionee acknowledges receipt of a copy of the Plan and the Sub-Plan
and represents that he or she is familiar with the terms and provisions thereof,
and accepts this Stock Option subject to all of the terms and provisions
thereof.

1. Definitions. For the purposes of this Agreement, the following terms shall
have the following respective meanings. All capitalized terms used herein and
not otherwise defined shall have the respective meanings set forth in the Plan
and the Sub-Plan.

An “Affiliate” of any Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned Person. A Person shall be deemed to control
another Person if such first Person possesses directly or indirectly the power
to direct, or cause the direction of, the management and policies of the second
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Bankruptcy” shall mean (i) the filing of a voluntary petition under any
bankruptcy or insolvency law, or a petition for the appointment of a receiver or
the making of an assignment for the benefit of creditors, with respect to the
Optionee, or (ii) the Optionee being subjected involuntarily to such a petition
or assignment or to an attachment or other legal or equitable interest with
respect to the Optionee’s assets, which involuntary petition or assignment or
attachment is not discharged within 60 days after its date, and (iii) the
Optionee being subject to a transfer of the Stock Option or the Issued Shares by
operation of law (including by divorce, even if not insolvent), except by reason
of death.

“Cause” shall mean a vote of the Board resolving that the Optionee should be
dismissed as a result of:

(i) dishonest acts of the Optionee with respect to the Company or any Affiliate
of the Company;

(ii) the commission by or indictment of the Optionee for (A) a felony or (B) any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud
(“indictment,” for these purposes, meaning an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made);

(iii) Optionee’s breach of his duty of loyalty to the Company or any Affiliate
of the Company or any act or omission by the Optionee constituting unethical
business practices;

(iv) failure to perform to the reasonable judgment of the Board the Optionee’s
duties and responsibilities assigned or delegated to such Optionee;

(v) gross negligence of the Optionee, including but not limited to continued
absences after written notice given to the Optionee by the Board;

(vi) willful misconduct or insubordination of the Optionee with respect to the
Company or any Affiliate of the Company, including but not limited to repeated
unwarranted threats of resignation; or

(vii) breach by the Optionee of any of the Optionee’s material obligations under
any noncompetition, nondisclosure and developments agreement executed by the
Optionee in favor of the Company or any Affiliate of the Company.

 

1



--------------------------------------------------------------------------------

“Person “ shall mean any individual, corporation, partnership (limited or
general), limited liability company, limited liability partnership, association,
trust, joint venture, unincorporated organization or any similar entity.

“Sale Event” shall mean, regardless of form thereof, consummation of (i) the
sale of all or substantially all of the assets of the Company on a consolidated
basis to an unrelated person or entity, (ii) a merger, reorganization or
consolidation in which the outstanding shares of Stock are converted into or
exchanged for securities of the successor entity and the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the successor entity
immediately upon completion of such transaction, (iii) the sale of all or a
majority of the outstanding capital stock of the Company to an unrelated person
or entity or (iv) any other transaction in which the owners of the Company’s
outstanding voting power immediately prior to such transaction do not own at
least a majority of the outstanding voting power of the successor entity
immediately upon completion of the transaction; provided, however, that “Sale
Event” shall not include any financing transaction of the Company (whether
public or private) that would otherwise be and/or trigger a “Sale Event” under
(iii) and/or (iv) above.

“Subsidiary” shall mean any corporation (other than the Company) in any unbroken
chain of corporations or other entities beginning with the Company if each of
the corporations (other than the last corporation in the unbroken chain) owns
stock or other interests possessing 50 percent or more of the total combined
voting power of all classes of stock or in one of the other corporations in the
chain.

2. Vesting, Exercisability and Termination.

(a) No portion of this Stock Option may be exercised until such portion shall
have vested.

(b) Except as set forth below and in Section 6, and subject to the determination
of the Board in its sole discretion to accelerate the vesting schedule
hereunder, this Stock Option shall be vested and exercisable with respect to:
(i) twenty-five percent (25%) of the Option Shares on the first anniversary of
the Vesting Commencement Date; and (ii) 2.0833% of the Option Shares at the end
of each successive one-month period following the first anniversary of the
Vesting Commencement Date until the fourth anniversary of the Vesting
Commencement Date.

(c) Notwithstanding anything herein to the contrary, but without limitation of
Section 6, in the event that this Stock Option is assumed or continued by the
Company or its successor entity in the sole discretion of the parties to a Sale
Event and thereafter remains in effect following such Sale Event as contemplated
by Section 6.

(d) Termination. Except as may otherwise be provided by the Board, if the
Optionee’s employment with the Company or a Subsidiary is terminated, the period
within which to exercise this Stock Option may be subject to earlier termination
as set forth below:

(i) Termination of the employment contract or executive position by way of the
Beneficiary’s retirement, the right to exercise the Options remains open for
three (3) months following the date of the termination of the employment
contract or executive position,

(ii) Invalidity of the 2nd and 3rd category under Article L.341-4 of the French
Social Security Code, the right to exercise the Options remains open for twelve
(12) months following the date of invalidity,

(iii) On the death of the Beneficiary, the right to exercise the Options remains
open to the Beneficiary’s heirs for six (6) months following the date of death
as stated in section 5. hereafter,

(iv) Other Termination. If the Optionee’s employment terminates for any reason
other than death, disability or retirement, and unless otherwise determined by
the Board, this Stock Option may be exercised, to the extent exercisable on the
date of termination, for a period of three (3) months from the date of
termination or until the Expiration Date, if earlier, provided, however, if the
Optionee’s employment is terminated for Cause, this Stock Option shall terminate
immediately upon the date of such termination.

For purposes hereof, the Board’s determination of the reason for termination of
the Optionee’s employment shall be conclusive and binding on the Optionee and
his or her representatives or legatees. Any portion of the Stock Option that is
not exercisable on the date of termination of the employment shall terminate
immediately and be null and void.

 

2



--------------------------------------------------------------------------------

3. Exercise of Stock Option.

(a) The Optionee may exercise this Stock Option only in the following manner:
Prior to the Expiration Date (subject to Section 2(c) and Section 6), the
Optionee may deliver a Stock Option exercise notice (an “Exercise Notice”) in
the form of Appendix A hereto indicating his or her election to purchase some or
all of the Option Shares with respect to which this Stock Option is exercisable
at the time of such notice. Such notice shall specify the number of Option
Shares to be purchased. Payment of the purchase price may be made by one or more
of the methods described below. Payment instruments will be received subject to
collection.

(i) in cash, by certified or bank check, or other instrument acceptable to the
Board in U.S. funds payable to the order of the Company in an amount equal to
the purchase price of such Option Shares; or

(ii) as permitted by the 2012 Stock Incentive Plan, an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the exercise price and any required tax
withholding or delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding.

(b) Certificates for the Option Shares so purchased will be issued and delivered
to the Optionee upon compliance to the satisfaction of the Board with all
requirements under applicable laws or regulations in connection with such
issuance. Until the Optionee shall have complied with the requirements hereof
and of the Plan and the Sub-Plan, the Company shall be under no obligation to
issue the Option Shares subject to this Stock Option, and the determination of
the Board as to such compliance shall be final and binding on the Optionee. The
Optionee shall not be deemed to be the holder of, or to have any of the rights
of a holder with respect to, any shares of Common Stock subject to this Stock
Option unless and until this Stock Option shall have been exercised pursuant to
the terms hereof, the Company shall have issued and delivered the Issued Shares
to the Optionee, and the Optionee’s name shall have been entered as a
stockholder of record on the books of the Company. Thereupon, the Optionee shall
have full dividend and other ownership rights with respect to such Issued
Shares, subject to the terms of this Agreement.

(c) Notwithstanding any other provision hereof or of the Plan or the Sub-Plan,
no portion of this Stock Option shall be exercisable after the Expiration Date.

(d) Shares issued on exercise of an Option are unassignable for a period of four
(4) years from the Option Grant Date, although this share retention period may
not exceed three (3) years from the date of exercise of the Option (hereafter,
the “Holding Period”).

(e) On expiry of the Holding Period, the Shares are transferable in accordance
with provisions of the Company by-laws, and any other act agreed by the
Company’s shareholders.

4. Incorporation of Plan and the Sub-Plan. Notwithstanding anything herein to
the contrary, this Stock Option shall be subject to and governed by all the
terms and conditions of the Plan and the Sub-Plan for France.

5. Transferability of Stock Option. This Agreement is personal to the Optionee
and is not transferable by the Optionee in any manner other than by inheritance.
The Stock Option may be exercised during the Optionee’s lifetime only by the
Optionee subject to provisions of Section 2 and Section 3 of the Agreement.

In the event of death of the beneficiary during the exercise period of the
options, the beneficiary’s heirs will have a period of six (6) months following
the date of death, to exercise the option. Upon expiry of this period the option
will be null and void.

6. Effect of Certain Transactions. In the case of a Sale Event, this Stock
Option shall terminate upon the effective time of any such Sale Event unless
provision is made in connection with such transaction in the sole discretion of
the parties thereto for the continuation or assumption of this Stock Option
heretofore granted, or the substitution of this Stock Option with a new Stock
Option of the successor entity or a parent thereof, with such adjustment as to
the number and kind of shares and the per share exercise prices as such parties
shall agree. In the event of such termination, the Optionee shall be permitted,
for a specified period of time prior to the consummation of the Sale Event as
determined by the Board, to exercise all portions of the Stock Option which are
then exercisable.

7. Withholding Taxes. No Shares will be issued pursuant to the exercise of this
option unless and until the Optionee pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

 

3



--------------------------------------------------------------------------------

8. Miscellaneous Provisions.

(a) Adjustments for Changes in Capital Structure. Where there is an increase or
change in the Company’s share capital, and more generally where one of the
events provided for under Article L.225-181 of the French Commercial Code
occurs, the Board has the discretion to determine that an adjustment may be made
to the number and/or purchase price of Shares, in accordance with the provisions
of Articles R.225-137 of the French Commercial Code. Notification of said
adjustment shall be made to the Beneficiaries.

(b) Change and Modifications. This Agreement may not be orally changed, modified
or terminated, nor shall any oral waiver of any of its terms be effective. This
Agreement may be changed, modified or terminated only by an agreement in writing
signed by the Company and the Optionee.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware without regard to conflict of law
principles.

(d) Headings. The headings are intended only for convenience in finding the
subject matter and do not constitute part of the text of this Agreement and
shall not be considered in the interpretation of this Agreement.

(e) Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

(f) Notices. All notices, requests, consents and other communications shall be
in writing and be deemed given when delivered personally, by telex or facsimile
transmission or when received if mailed by first class registered or certified
mail, postage prepaid. Notices to the Company or the Optionee shall be addressed
as set forth underneath their signatures below, or to such other address or
addresses as may have been furnished by such party in writing to the other.

(g) Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their heirs. The Company has the
right to assign this Agreement, and such assignee shall become entitled to all
the rights of the Company hereunder to the extent of such assignment.

(h) Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the date first above written.

 

DEMANDWARE, INC. By:

 

Name: Title: Address:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the date first above written.

 

OPTIONEE:

 

Name: Address:

 

 

 

 

5



--------------------------------------------------------------------------------

Appendix A

NOTICE OF STOCK OPTION EXERCISE

Date:                     1

Demandware, Inc.

5 Wall Street

Burlington, MA 01803

Attention: Treasurer

Dear Sir or Madam:

I am the holder of a Nonstatutory Stock Option granted to me under the
Demandware, Inc. (the “Company”) 2012 Stock Incentive Plan and the SubPlan for
France on                     2 for the purchase of                 3 shares of
Common Stock of the Company at a purchase price of $        4 per share.

I hereby exercise my option to purchase                 5 shares of Common Stock
(the “Shares”), for which I have enclosed             6 in the amount of
            7. Please register my stock certificate as follows:

 

Name(s):                                                              8 Address:
                                                             
                                                              Tax I.D. #:
                                                             

 

Very truly yours,

 

(Signature)

 

1  Enter the date of exercise.

2  Enter the date of grant.

3  Enter the total number of shares of Common Stock for which the option was
granted.

4  Enter the option exercise price per share of Common Stock.

5  Enter the number of shares of Common Stock to be purchased upon exercise of
all or part of the option.

6  Enter (i) “cash”, (ii) “personal check,” or (iii) as permitted by the 2012
Stock Incentive Plan, an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding.

7  Enter the dollar amount (exercise price per share times the number of shares
to be purchased).

8  Enter name to appear on stock certificate.

 

6



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Non-Executive Restricted Stock Agreement

Granted Under 2012 Stock Incentive Plan

 

Name of Recipient:

 

Number of shares of restricted common stock awarded:

 

Grant Date:

 

Demandware, Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2012 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement. Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

DEMANDWARE, INC. By:

 

[insert name and title]

 

Accepted and Agreed:

 

[insert name of Recipient]

 

1



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Non-Executive Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
[employment services rendered and to be rendered] [acceptance of employment and
employment services to be rendered by the Recipient to the Company.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

2. Vesting.

(a) Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule:                    . Any fractional number of Restricted Shares
resulting from the application of the foregoing percentages shall be rounded
down to the nearest whole number of Restricted Shares.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective immediately prior to (i) a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan) or (ii) the death or Disability (as defined below) of the
Recipient.

(c) Definitions. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive days.

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Recipient ceases to be employed by, a director of, or a
consultant or advisor to the Company for any reason or no reason, with or
without cause (except as provided in Section 2(b) above), all of the Restricted
Shares that are unvested as of the time of such termination from the Company, as
well as any Accrued Dividends (as defined below) declared by the Company with
respect to such unvested Restricted Shares) shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Recipient, effective as of such termination of employment. The Recipient hereby
authorizes the Company to take any actions necessary or appropriate to cancel
any certificate(s) representing forfeited Restricted Shares and transfer
ownership of such forfeited Restricted Shares to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company. The Recipient shall
have no further rights with respect to any Restricted Shares, or any Accrued
Dividends with respect to such Restricted Shares, that are so forfeited. If the
Recipient is employed by a subsidiary of the Company, any references in this
Agreement to employment with the Company shall instead be deemed to refer to
employment with such subsidiary.

4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the

 

2



--------------------------------------------------------------------------------

sale of all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation). The Company shall not be
required (i) to transfer on its books any of the Restricted Shares which have
been transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Restricted Shares or to pay dividends to any
transferee to whom such Restricted Shares have been transferred in violation of
any of the provisions of this Agreement.

5. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares and any Accrued Dividends with respect to
such Restricted Shares. The Recipient acknowledges that he or she has been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Recipient has decided not to file a Section 83(b)
election.

(b) Withholding. The Company’s obligation to release the Restricted Shares from
the forfeiture and nontransferability restrictions on the vesting date of such
Restricted Shares shall be subject to his or her satisfaction of all income tax
(including federal, state and local taxes), social insurance, payroll tax,
payment on account or other tax related withholding requirements (“Withholding
Taxes”). The Recipient acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Recipient any Withholding
Taxes with respect to the vesting of the Restricted Shares. On each date on
which Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of Withholding Taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient shall satisfy such tax withholding obligations by
(i) making a cash payment to the Company on the date of vesting of the
Restricted Shares, in the amount of the Company’s withholding obligation in
connection with the vesting of such Restricted Shares; or (ii) arranging for the
delivery of proceeds from the sale on the market of enough shares to satisfy the
Withholding Taxes. The Recipient must execute Exhibit A to designate the manner
in which Recipient will satisfy the Withholding Taxes. Recipient may choose to
execute Exhibit B to provide a method for satisfying the Withholding Taxes that
is compliant with Rule 10b5-1 of the Securities Exchange Act of 1934, as
amended. If Recipient elects not to execute Exhibit B, the Company may require
Recipient to execute other instruments establishing how Recipient will satisfy
the Withholding Taxes.

 

3



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Recipient.

(b) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.

 

4



--------------------------------------------------------------------------------

Exhibit A

Election

[    ] I elect to pay the Company any Withholding Taxes by cash or check (and I
acknowledge that the Company may also need to withhold some or all of the
Withholding Taxes from cash due to me with respect to salary or wages).

[    ] I elect to use the Standing Order set forth on Exhibit B.

 

Date:

 

By:

 

[insert name of Recipient]

 

5



--------------------------------------------------------------------------------

Exhibit B

Standing Order1

[    ] I elect to pay the Company by cash or check up to $         in
Withholding Taxes in connection with each and every vesting date for the
Restricted Shares and to have the remainder, if any, of the Withholding Taxes
(the “Remaining Withholding”) satisfied by applying proceeds from a market sale
of Company securities issuable as a result of such vesting date as set forth
below.

or

[    ] I elect to satisfy any Withholding Taxes in connection with each and
every vesting date for the Restricted Shares satisfied by applying proceeds from
a market sale of Company securities issuable as a result of such Vesting Date as
set forth below.

I acknowledge that if the Standing Order (as defined below) cannot satisfy the
Withholding Taxes or the Remaining Withholding, the Company will be able to
require me to satisfy the taxes in some other manner.

To satisfy the Withholding Taxes or the Remaining Withholding, as elected above,
due at the vesting date of the Restricted Shares, I agree to the following:

1. I am executing this Irrevocable Standing Order to Sell Shares (the “Standing
Order”), to authorize the Company and Morgan Stanley Smith Barney (or such other
broker the Company designates) (the “Broker”) to take the actions described in
this Paragraph 1. I authorize the Company to transfer the shares to the Broker
to an account for my benefit (the “Brokerage Account”), and I irrevocably
authorize the Broker to sell, at the market price and on the vesting date for
such shares (or, if all or a portion of the sale cannot be completed on such
date because of insufficient demand or a market disruption, then on the next
following business day on which the sale can be made) the number of shares
necessary to obtain proceeds sufficient to satisfy the amount of the Withholding
Taxes or the Remaining Withholding indicated by the Company to the Broker. I
understand and agree that the number of shares that the Broker will sell will be
based on the Company’s estimate (or Broker’s estimate if it provides such
service) of the shares required to satisfy the Withholding Taxes or the
Remaining Withholding, using the closing price of the Common Stock on the
trading day immediately prior to vesting date. I agree to execute and deliver
such documents, instruments and certificates as may reasonably be required in
connection with the sale of the shares pursuant to this Standing Order.

2. I agree that the proceeds received from the sale of shares pursuant to
Paragraph 1 will be used to satisfy the Withholding Taxes or Remaining
Withholding and, accordingly, I hereby authorize the Broker to pay such proceeds
to the Company for such purpose. I understand that, to the extent that the
proceeds obtained by such sale exceed the amount necessary to satisfy the
Withholding Taxes or Remaining Withholding, such excess proceeds shall be
deposited into the Brokerage Account and, if a shortfall occurs, the Broker may
sell additional shares or the Company may require cash from me for withholdings.
I further understand that any remaining shares will be deposited into the
Brokerage Account.

3. I have reviewed with my own tax advisors the federal, state, local and
foreign tax consequences of this grant and the actions contemplated by the
Agreement and this Standing Order. I am relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. I
understand that I (and not the Company) will be responsible for my own tax
liability that may arise as a result of this grant or the actions contemplated
by this Agreement.

 

1 IMPORTANT NOTE: Recipients may not enter into the Standing Order if the
Recipient has material non-public information. If a Recipient does have material
non-public information at the time that he or she is completing his or her
Agreement, the Recipient should wait to complete the Agreement until such time
that he or she does not have material non-public information.

 

6



--------------------------------------------------------------------------------

4. I represent to the Company that, as of the date hereof, (i) I am not aware of
any material nonpublic information about the Company or the Common Stock,
(ii) the Company is not in a black out period (as defined in the Company’s
Insider Trading Policy), (iii) the Company is not in a “pension plan blackout
period” (as defined in Regulation BTR) and I am not aware of the actual or
approximate beginning or ending dates of a “pension plan blackout period,”
(iv) sales will not be commenced within 30 calendar days of adoption of this
Standing Order, (v) I am not subject to any legal, regulatory or contractual
restriction or undertaking that would prevent the sales of shares contemplated
by this Standing Order, and (vi) I am entering into this Standing Order in good
faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1. The Company and I have structured this Agreement to comply with the
affirmative defense to liability under Section 10(b) of the Securities Exchange
Act of 1934, as amended, under Rule 10b5-1(c)(1) issued under such Act, and this
Agreement shall be interpreted to comply with such requirements.

IN WITNESS WHEREOF, the parties hereto have executed this Standing Order as of
the last date indicated below.

 

DEMANDWARE, INC. Date: By:

 

Name: Title: Date: By:

 

[name of Recipient]

 

7



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Performance-Based Restricted Stock Agreement

Granted Under 2012 Stock Incentive Plan

 

Name of Recipient:

 

Maximum Number of Shares of Performance-Based Restricted Stock:

 

Target Number of Shares of Performance Based Restricted Stock:

 

Grant Date:

 

Demandware, Inc. (the “Company”) has selected you to receive a performance-based
restricted stock award, which is subject to the provisions of the Company’s 2012
Stock Incentive Plan (the “Plan”) and the terms and conditions contained in this
Performance-Based Restricted Stock Agreement. Please confirm your acceptance of
this award (the “Award”) and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

DEMANDWARE, INC. By:

 

[insert name and title]

 

Accepted and Agreed:

 

[insert name of Recipient]

 

1



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Performance-Based Restricted Stock Agreement

The terms and conditions of the award of performance-based shares of restricted
stock (the “Restricted Shares”) with respect to shares of common stock of the
Company made to the Recipient, as set forth on the cover page of this Agreement,
are as follows:

 

  1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
employment services rendered and to be rendered by the Recipient to the Company
and to provide incentives with respect to the performance conditions set forth
in this Agreement and retention of the Recipient. Shares will only be treated as
vested if and to the extent (i) the Performance Condition on Schedule I is
satisfied and (ii) the Service-Based Condition in Section 3 hereof is satisfied.
Assuming the foregoing conditions are satisfied, the Company shall reflect the
results of such satisfaction through vesting an applicable number of the
Restricted Shares.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. The Recipient agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 4 of this Agreement and the restrictions on transfer set forth in
Section 5 of this Agreement.

 

  2. Determination of Performance.

The performance condition (“Performance Condition”) for the Award is set forth
on Schedule I hereto and the results of the performance must be certified by the
Company’s Compensation Committee before determined to have been met. Such
certification must be completed on or before March 31, 2015 with respect to 2014
(the date of such certification being the “Performance Certification Date”). If
and to the extent the Performance Condition is not satisfied, the Restricted
Shares for which it is not satisfied will be immediately forfeited upon
March 31, 2015 with respect to 2014. Restricted Shares for which the Performance
Condition is satisfied are “Performance-Adjusted Restricted Shares” (i.e., the
number of Restricted Shares remaining after any downward adjustment for the
application of the Performance Condition).

 

  3. Vesting.

(a) Service-Based Condition; Vesting Schedule. Unless otherwise provided in this
Agreement or the Plan, the Performance-Adjusted Restricted Shares must also
satisfy the requirement to remain employed (the “Service-Based Condition”) in
accordance with the following vesting schedule:                     . Any
fractional number of Performance-Adjusted Restricted Shares resulting from the
application of the foregoing percentages shall be rounded down to the nearest
whole number of Restricted Shares.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Performance-Adjusted Restricted Shares shall vest effective immediately
prior to the death or Disability (as defined below) of the Recipient or the
consummation of a Change of Control. For purposes of this Agreement,
“Disability” means (i) if the Recipient’s employment with the Company is subject
to the terms of an employment agreement between the Recipient and the Company,
which employment agreement includes a definition of “Disability”, the term
“Disability” as used in this Agreement shall have the meaning set forth in

 

2



--------------------------------------------------------------------------------

such employment agreement during the period that such employment agreement
remains in effect; (ii) in the absence of such an agreement, the term
“Disability” as used in the Company’s long-term disability plan, if any; or
(iii) if neither clause (i) nor clause (ii) is applicable, a physical or mental
infirmity which impairs the Recipient’s ability to substantially perform his or
her duties for a period of 180 consecutive days. For purposes of this Agreement,
a “Change of Control” means, regardless of form thereof, consummation of (a) the
sale of all or substantially all of the assets of the Company on a consolidated
basis to an unrelated person or entity, (b) a merger, reorganization or
consolidation in which the outstanding shares of capital stock of the Company
are converted into or exchanged for securities of the successor entity and the
holders of the Company’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, (c) the sale
of all or a majority of the outstanding capital stock of the Company to an
unrelated person or entity or (d) any other transaction in which the owners of
the Company’s outstanding voting power immediately prior to such transaction do
not own at least a majority of the outstanding voting power of the successor
entity immediately upon completion of the transaction; provided, however, that
“Change of Control” shall not include any financing transaction of the Company
(whether public or private) that would otherwise be and/or trigger a “Change of
Control” under (c) and/or (d) above.

 

  4. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Recipient ceases to be employed by or a director of the
Company for any reason or no reason, with or without cause (except as provided
in Section 2(b) above), all of the Restricted Shares that are unvested as of the
time of such termination from the Company, as well as any Accrued Dividends (as
defined below) declared by the Company with respect to such unvested Restricted
Shares) shall be forfeited immediately and automatically to the Company, without
the payment of any consideration to the Recipient, effective as of such
termination of employment; provided, however, that the Committee may, in its
sole and absolute discretion agree to accelerate the vesting of the Award (to
the extent the Performance Condition has already been satisfied), upon
termination of employment or otherwise, for any reason or no reason, but shall
have no obligation to do so. The Recipient hereby authorizes the Company to take
any actions necessary or appropriate to cancel any certificate(s) representing
forfeited Restricted Shares and transfer ownership of such forfeited Restricted
Shares to the Company; and if the Company or its transfer agent requires an
executed stock power or similar confirmatory instrument in connection with such
cancellation and transfer, the Recipient shall promptly execute and deliver the
same to the Company. The Recipient shall have no further rights with respect to
any Restricted Shares, or any Accrued Dividends with respect to such Restricted
Shares, that are so forfeited. If the Recipient is employed by a subsidiary of
the Company, any references in this Agreement to employment with the Company
shall instead be deemed to refer to employment with such subsidiary.

Notwithstanding any other provision of the Plan, the Award, this Agreement or
any other agreement (written or oral) to the contrary, the Recipient shall not
be entitled (and by accepting an Award, thereby irrevocably waives any such
entitlement) to any payment or other benefit to compensate the Recipient for the
loss of any rights under the Plan as a result of the termination or expiration
of an Award in connection with any termination of employment or forfeiture of
Restricted Shares. No amounts earned pursuant to the Plan or any Award shall be
deemed to be eligible compensation in respect of any other plan of the Company
or any of its subsidiaries, except to the extent those plans or applicable law
provide otherwise.

 

  5. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the

 

3



--------------------------------------------------------------------------------

Compensation Committee (collectively, “Approved Relatives”) or to a trust
established solely for the benefit of the Recipient and/or Approved Relatives,
provided that such Restricted Shares shall remain subject to this Agreement
(including without limitation the forfeiture provisions set forth in Section 4
and the restrictions on transfer set forth in this Section 5) and such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument confirming that such transferee shall be bound by all of the
terms and conditions of this Agreement; or (b) as part of the sale of all or
substantially all of the shares of capital stock of the Company (including
pursuant to a merger or consolidation). The Company shall not be required (i) to
transfer on its books any of the Restricted Shares that have been transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Restricted Shares or to pay dividends to any transferee to whom such
Restricted Shares have been transferred in violation of any of the provisions of
this Agreement.

 

  6. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Performance Based Restricted Stock Agreement
between the corporation and the registered owner of these shares (or his or her
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation.”

 

  7. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

 

  8. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property that the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

 

  9. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares and any Accrued Dividends with respect to
such Restricted Shares. The Recipient

 

4



--------------------------------------------------------------------------------

acknowledges that he or she has been informed of the availability of making an
election under Section 83(b) of the Internal Revenue Code, as amended, with
respect to the issuance of the Restricted Shares and that the Recipient has
decided not to file a Section 83(b) election.

(b) Withholding. The Company’s obligation to release the Restricted Shares from
the forfeiture and nontransferability restrictions on the vesting date of such
Restricted Shares shall be subject to his or her satisfaction of all income tax
(including federal, state and local taxes), social insurance, payroll tax,
payment on account or other tax related withholding requirements (“Withholding
Taxes”). The Recipient acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Recipient any Withholding
Taxes with respect to the vesting of the Restricted Shares. On each date on
which Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of Withholding Taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient shall satisfy such tax withholding obligations by
(i) making a cash payment to the Company on the date of vesting of the
Restricted Shares, in the amount of the Company’s withholding obligation in
connection with the vesting of such Restricted Shares; or (ii) arranging for the
delivery of proceeds from the sale on the market of enough shares to satisfy the
Withholding Taxes. The Recipient must execute Exhibit A to designate the manner
in which Recipient will satisfy the Withholding Taxes. Recipient may choose to
execute Exhibit B to provide a method for satisfying the Withholding Taxes that
is compliant with Rule 10b5-1 of the Securities Exchange Act of 1934, as
amended. If Recipient elects not to execute Exhibit B, the Company may require
Recipient to execute other instruments establishing how Recipient will satisfy
the Withholding Taxes.

 

  10. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Recipient.

(b) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.

 

5



--------------------------------------------------------------------------------

Exhibit A

Election

[    ] I elect to pay the Company any Withholding Taxes by cash or check (and I
acknowledge that the Company may also need to withhold some or all of the
Withholding Taxes from cash due to me with respect to salary or wages).

[    ] I elect to use the Standing Order set forth on Exhibit B.

 

Date:

 

By:

 

[insert name of Recipient]

 

6



--------------------------------------------------------------------------------

Exhibit B

Standing Order1

[    ] I elect to pay the Company by cash or check up to $         in
Withholding Taxes in connection with each and every vesting date for the
Restricted Shares and to have the remainder, if any, of the Withholding Taxes
(the “Remaining Withholding”) satisfied by applying proceeds from a market sale
of Company securities issuable as a result of such vesting date as set forth
below.

or

[    ] I elect to satisfy any Withholding Taxes in connection with each and
every vesting date for the Restricted Shares satisfied by applying proceeds from
a market sale of Company securities issuable as a result of such Vesting Date as
set forth below.

I acknowledge that if the Standing Order (as defined below) cannot satisfy the
Withholding Taxes or the Remaining Withholding, the Company will be able to
require me to satisfy the taxes in some other manner.

To satisfy the Withholding Taxes or the Remaining Withholding, as elected above,
due at the vesting date of the Restricted Shares, I agree to the following:

1. I am executing this Irrevocable Standing Order to Sell Shares (the “Standing
Order”), to authorize the Company and Morgan Stanley Smith Barney (or such other
broker the Company designates) (the “Broker”) to take the actions described in
this Paragraph 1. I authorize the Company to transfer the shares to the Broker
to an account for my benefit (the “Brokerage Account”), and I irrevocably
authorize the Broker to sell, at the market price and on the vesting date for
such shares (or, if all or a portion of the sale cannot be completed on such
date because of insufficient demand or a market disruption, then on the next
following business day on which the sale can be made) the number of shares
necessary to obtain proceeds sufficient to satisfy the amount of the Withholding
Taxes or the Remaining Withholding indicated by the Company to the Broker. I
understand and agree that the number of shares that the Broker will sell will be
based on the Company’s estimate (or Broker’s estimate if it provides such
service) of the shares required to satisfy the Withholding Taxes or the
Remaining Withholding, using the closing price of the Common Stock on the
trading day immediately prior to vesting date. I agree to execute and deliver
such documents, instruments and certificates as may reasonably be required in
connection with the sale of the shares pursuant to this Standing Order.

2. I agree that the proceeds received from the sale of shares pursuant to
Paragraph 1 will be used to satisfy the Withholding Taxes or Remaining
Withholding and, accordingly, I hereby authorize the Broker to pay such proceeds
to the Company for such purpose. I understand that, to the extent that the
proceeds obtained by such sale exceed the amount necessary to satisfy the
Withholding Taxes or Remaining Withholding, such excess proceeds shall be
deposited into the Brokerage Account and, if a shortfall occurs, the Broker may
sell additional shares or the Company may require cash from me for withholdings.
I further understand that any remaining shares will be deposited into the
Brokerage Account.

3. I have reviewed with my own tax advisors the federal, state, local and
foreign tax consequences of this grant and the actions contemplated by the
Agreement and this Standing Order. I am relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. I
understand that I (and not the Company) will be responsible for my own tax
liability that may arise as a result of this grant or the actions contemplated
by this Agreement.

 

1  IMPORTANT NOTE: Recipients may not enter into the Standing Order if the
Recipient has material non-public information. If a Recipient does have material
non-public information at the time that he or she is completing his or her
Agreement, the Recipient should wait to complete the Agreement until such time
that he or she does not have material non-public information.

 

7



--------------------------------------------------------------------------------

4. I represent to the Company that, as of the date hereof, (i) I am not aware of
any material nonpublic information about the Company or the Common Stock,
(ii) the Company is not in a black out period (as defined in the Company’s
Insider Trading Policy), (iii) the Company is not in a “pension plan blackout
period” (as defined in Regulation BTR) and I am not aware of the actual or
approximate beginning or ending dates of a “pension plan blackout period,”
(iv) sales will not be commenced within 30 calendar days of adoption of this
Standing Order, (v) I am not subject to any legal, regulatory or contractual
restriction or undertaking that would prevent the sales of shares contemplated
by this Standing Order, and (vi) I am entering into this Standing Order in good
faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1. The Company and I have structured this Agreement to comply with the
affirmative defense to liability under Section 10(b) of the Securities Exchange
Act of 1934, as amended, under Rule 10b5-1(c)(1) issued under such Act, and this
Agreement shall be interpreted to comply with such requirements.

IN WITNESS WHEREOF, the parties hereto have executed this Standing Order as of
the last date indicated below.

 

DEMANDWARE, INC. Date:

 

By:

 

Name: Title: Date:

 

By:

 

[name of Recipient]

 

8



--------------------------------------------------------------------------------

SCHEDULE I

Performance-Based Restricted Stock Metrics:

Subject to the terms of the Plan and the Award Agreement, the number of
Restricted Shares satisfying the Performance Condition portion of the vesting
conditions (i.e., the Performance-Adjusted Restricted Shares) is based on
Company performance versus the following goal:

 

9



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Nonstatutory Stock Option Agreement for Dutch Participant

Granted Under 2012 Stock Incentive Plan

 

1. Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on                     , 20    (the “Grant Date”) to
                    , an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2012 Stock Incentive Plan (the “Plan”), a total of                 
shares (the “Shares”) of common stock, $0.01 par value per share, of the Company
(“Common Stock”) at $             per Share. Unless earlier terminated, this
option shall expire at 5:00 p.m., Eastern time, on                     , 20    
(the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting Schedule.

This option will become exercisable (“vest”) as to             . For purposes of
this Agreement, “Vesting Commencement Date” shall mean                     ,
20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three (3) months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one (1) year following
the date of death or disability of the Participant, by the Participant (or in
the case of death by an authorized transferee), provided that this option shall
be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this

 

1



--------------------------------------------------------------------------------

option shall terminate immediately upon the effective date of such termination
of employment or other relationship. If the Participant is party to an
employment, consulting or severance agreement with the Company that contains a
definition of “cause” for termination of employment or other relationship,
“Cause” shall have the meaning ascribed to such term in such agreement.
Otherwise, “Cause” shall mean an “urgent cause for dismissal” (dringende reden,
as referred to in section 7:678 of the Dutch Civil Code) or willful misconduct
by the Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant’s employment or other relationship shall be
considered to have been terminated for “Cause” if the Company determines, within
thirty (30) days after the Participant’s resignation, that termination for Cause
was warranted.

 

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until, in as far as any benefit derived by the Optionee from the Plan is
considered taxable wages pursuant to the provisions of the Dutch Wage Tax Act
(Wet op de loonbelasting 1964), the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes or social security premiums required by law to be
withheld in respect of this option.

 

5. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

7. Data privacy.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in this Agreement by and among, as applicable, his or her employer or
contracting party and the Company for the exclusive purpose of implementing,
administering and managing his or her participation in the Plan.

The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details of all awards or other entitlement to shares awarded, cancelled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Personal Data”).
The Participant understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing his or her participation in
the Plan. The Participant understands that Personal Data will be held only as
long as is necessary to implement, administer and manage his or her
participation in the Plan. The Participant understands that he or she may, at
any time, view Personal Data, request additional information about the storage
and processing of Personal Data, require any necessary amendments to Personal
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. The
Participant understands, however, that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

DEMANDWARE, INC.

By:

 

Name:

 

Title:

 

 

3



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

PARTICIPANT:

 

Address:

 

 

 

4



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Restricted Stock Agreement

Granted Under 2012 Stock Incentive Plan

(Australian Recipients only)

 

Name of Recipient:

 

Number of shares of restricted common stock awarded:

 

Grant Date:

 

Demandware, Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2012 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement. Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

DEMANDWARE, INC. By:

 

[insert name and title]

 

Accepted and Agreed:

 

[insert name of Recipient]



--------------------------------------------------------------------------------

DEMANDWARE, INC.

Restricted Stock Agreement

(Australian Recipients only)

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
[employment services rendered and to be rendered] [acceptance of employment] and
employment services to be rendered by the Recipient to the Company. For the
avoidance of doubt, the award is made in respect of Restricted Shares only and
is in no way substitutable for a cash payment (equivalent to the value of the
shares or other eligible products, or the value of an increase in their price).

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. The Restricted Shares will be
identifiable by identifying numbers and are unique to the Recipient. If, in
accordance with the terms of this Agreement, the Restricted Shares shall no
longer be eligible to vest in the Recipient, those Restricted Shares may not be
transferred to any other party, save for transfer to the Company contemplated in
accordance with Section 3 below. Following the vesting of Restricted Shares
pursuant to Section 2 below, the Recipient must within 6 months after vesting,
provide notice to the Company electing to have the relevant Restricted Shares
delivered to the Recipient (“Exercise Notice”). If the Recipient fails to serve
an Exercise Notice within 6 months after vesting the Company may in its
discretion forfeit the Restricted Shares which were the subject of vesting.
Within 14 days after receipt of a valid Exercise Notice, the Company must
deliver to the Recipient a certificate representing the vested Restricted Shares
which are the subject of a valid Exercise Notice. The Recipient agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

2. Vesting.

(a) Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule: [________]. Any fractional number of Restricted Shares resulting from
the application of the foregoing percentages shall be rounded down to the
nearest whole number of Restricted Shares.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective immediately prior to (i) a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan) or (ii) the death or Disability (as defined below) of the
Recipient.



--------------------------------------------------------------------------------

(c) Definitions. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive days.

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Recipient ceases to be employed by, a director of, or a
consultant or advisor to the Company for any reason or no reason, with or
without cause (except as provided in Section 2(b) above), all of the Restricted
Shares that are unvested as of the time of such termination from the Company, as
well as any Accrued Dividends (as defined below) declared by the Company with
respect to such unvested Restricted Shares) shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Recipient, effective as of such termination of employment. The Recipient hereby
authorizes the Company to take any actions necessary or appropriate to cancel
any certificate(s) representing forfeited Restricted Shares and transfer
ownership of such forfeited Restricted Shares to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company. The Recipient shall
have no further rights with respect to any Restricted Shares, or any Accrued
Dividends with respect to such Restricted Shares, that are so forfeited. If the
Recipient is employed by a subsidiary of the Company, any references in this
Agreement to employment with the Company shall instead be deemed to refer to
employment with such subsidiary.

4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.



--------------------------------------------------------------------------------

5. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. [Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

8. Tax Matters.

(a) Acknowledgments. The Recipient acknowledges that he or she is responsible
for obtaining the advice of the Recipient’s own tax advisors with respect to the
acquisition of the Restricted Shares and the Recipient is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents with respect to the tax consequences relating to the Restricted
Shares. The Recipient understands that the Recipient (and not the Company) shall
be responsible for the Recipient’s tax liability that may arise in connection
with the acquisition, vesting and/or disposition of the Restricted Shares and
any Accrued Dividends with respect to such Restricted Shares.

(b) Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law, whether that
of the United States federal authorities, the State of Delaware or Australia, to
be withheld with respect to the Restricted Shares.



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Recipient.

(b) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.